Order filed September 21, 2017




                                       In The

        Eleventh Court of Appeals
                                    __________

                                 No. 11-17-00003-CR
                                     __________

                       SHAWN PINSON, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

                     On Appeal from the 161st District Court
                              Ector County, Texas
                        Trial Court Cause No. B-44,548


                                        and
                                    __________

                                 No. 11-17-00091-CR
                                     __________

                      DAVID GONZALES, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

                     On Appeal from the 161st District Court
                              Ector County, Texas
                        Trial Court Cause No. B-44,600
                           and
                       __________

                  No. 11-17-00231-CR
                      __________

  MICAH LOY VASED A/K/A MICAH MAY, Appellant
                            V.
          THE STATE OF TEXAS, Appellee

          On Appeal from the 161st District Court
                   Ector County, Texas
           Trial Court Cause No. B-16-0495-CR


                           and
                       __________

                  No. 11-17-00186-CV
                      __________

         DAVID MEISELL ET AL., Appellants
                            V.
ECTOR COUNTY HOSPITAL DISTRICT ET AL., Appellees

          On Appeal from the 161st District Court
                   Ector County, Texas
          Trial Court Cause No. B-16-12-1180-CV


                           and



                             2
                     __________

                No. 11-17-00206-CR
                    __________

             PETE PEREZ, Appellant
                          V.
        THE STATE OF TEXAS, Appellee

        On Appeal from the 161st District Court
                 Ector County, Texas
         Trial Court Cause No. B-16-0213-CR


                         and
                     __________

                No. 11-17-00249-CV
                    __________

JUSTIN SMITH AND RICHARD HEREDIA, Appellants
                          V.
DIRECTRU ASSETS MANAGEMENT,LLC, Appellee


        On Appeal from the 161st District Court
                 Ector County, Texas
        Trial Court Cause No. B-16-07-0672-CV




                           3
                                       ORDER
      The appeals in Cause Nos. 11-17-00003-CR and 11-17-00091-CR have
become unduly stalled due to the failure of Joel Rodriguez, the court reporter for the
161st District Court, to prepare and file in this court the reporter’s record in each
cause. By this order, this court endeavors to set up a schedule of due dates for these
two appeals and also for the other appeals in which reporter’s records are due from
Rodriguez.
      The reporter’s record in Cause No. 11-17-00003-CR was originally due on
April 10, 2017. Rodriguez has filed five requests for extensions, three of which were
granted and two of which were granted in part. We reluctantly granted Rodriguez’s
fifth request on August 14, 2017, informed Rodriguez that this court deemed the
inordinate delay to be a serious matter, and directed that the reporter’s record be filed
on or before September 11, 2017. As of today, Rodriguez has not filed the reporter’s
record.
      The reporter’s record in Cause No. 11-17-00091-CR was originally due on
May 22, 2017. Rodriguez has filed four requests for extensions, one of which was
granted and three of which were granted in part. When we granted Rodriguez’s
fourth request on August 24, 2017, we directed Rodriguez to file the reporter’s
record on or before September 20, 2017, and informed him that this court expected
the record to be filed with no further requests for extension. As of today, Rodriguez
has not filed the reporter’s record.
      This court directs that the following schedule be adhered to by Rodriguez for
the filing of reporter’s records that are due from him in appeals currently pending
before this court:

  CASE NUMBER                 STYLE OF CASE                         DUE DATE OF
                                                                REPORTER’S RECORD
 11-17-00003-CR      Shawn Pinson v. The State of Texas   Current due date 9/11/2017 - (5
                                                          extensions)
                                                          Court’s own extension 9/28/17
                                            4
 11-17-00091-CR      David Gonzales v. The State of          Current due date 9/20/2017 – (4
                     Texas                                   extensions)
                                                             Court’s own extension to 10/9/2017
 11-17-00231-CR      Micah Loy Vasek a/k/a Micah May         Current due date 9/21/2017 – (0
                     v. The State of Texas                   extensions)
                                                             Court’s own extension to 10/23/2017
 11-17-00186-CV      David Meisell et al. v. Ector County    Current due date 10/17/2017 – (2
                     Hospital District et al.                extensions)
                                                             Court’s own extension to 11/3/2017
 11-17-00206-CR      Pete Perez                              Current due date 10/18/2017 – (1
                                                             extension)
                                                             Court’s own extension to 11/17/2017
 11-17-00249-CV      Justin Smith and Richard Heredia v.     Current due date 11/06/2017 – (0
                     Directru Assets Management LLC          extensions)
                                                             Court’s own extension to 12/1/2017


      By this order, Joel Rodriguez is ORDERED to file the reporter’s record
in Cause No. 11-17-00003-CR on or before 5:00 p.m. on September 28, 2017,
and to file the reporter’s record in Cause No. 11-17-00091-CR on or before 5:00
p.m. on October 9, 2017. If the reporter’s records in these causes have not been
filed by the respective deadlines, Rodriguez may be required to appear in person
before the Eleventh Court of Appeals to explain the delay. Should Rodriguez fail to
obey this order, a contempt proceeding may be initiated against him.


                                                            PER CURIAM


September 21, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                             5